 

ALLONGE AND MODIFICATION AGREEMENT

 

This ALLONGE AND MODIFICATION AGREEMENT (“Modification”) is entered into this
3rd day of May, 2017, by and between the undersigned (“Lender”); and GOODWILL
HUNTING, LLC, a Georgia limited liability company (“Borrower”);

 

RECITALS

 

  A. Borrower executed and delivered to Lender its promissory note in the
original principal amount set forth on the Signature Page hereto dated as of
December 31, 2015 (the “Note”).         B. The Note is one of a series of notes
made and given by Borrower to the former members of GWH Investors, LLC in
exchange for a master note held by Investors LLC.         C. The Note is in
default by virtue of the Borrower not having paid interest due thereunder (the
“Existing Default”).         D. Borrower has requested, and Lender is willing to
agree to, an extension of the maturity date of the Note with modifications to
its terms and subject to the conditions hereinbelow set forth.

 

AGREEMENT

 

NOW THEREFORE, for the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Acknowledgement of Recitals. Borrower and Lender acknowledge and agree that
the foregoing Recitals are true and correct statements of fact and that as of
the date of this Modification.

 

2. Modification of Loan. Effective as of the date of this Modification, the
terms of the Note shall be modified as follows:

 

2.1 Maturity Date. The maturity date of the Note shall be extended to December
31, 2019 (“Maturity Date”). Notwithstanding the foregoing, in the event the
Borrower’s skilled nursing facility located 4373 Houston Ave., Macon, GA 31206
(the “Facility”) is sold or refinanced prior to the Maturity Date, the entire
outstanding principal balance together with all accrued and unpaid interest due
under the Note shall be repayable in full out of the proceeds of such sale or
refinance to the extent there are proceeds legally available to prepay the Note
and all other Notes of the same series.

 

1 

 

 

2.2 Interest. Lender hereby waives all accrued and unpaid interest due under the
the Note up to the date of this Modification and further waives the accrual of
interest through and including December 31, 2017. Commencing January 1, 2018 and
continuing thereafter until the Note is paid in full, the unpaid principal
balance of the Note shall accrue interest at the fixed rate of 13 percent (13%)
per annum, payable in arrears.

 

2.3 Payments. Monthly payments of interest only shall be due and payable on or
before the first day of each month commencing February 1, 2018 and continuing on
or before the first day of each month thereafter until the Maturity Date, when
all outstanding principal and accrued and unpaid interest shall be paid in full.

 

2.4 Premium. Borrower hereby acknowledges and agrees that as an inducement to
Lender to execute this Modification, upon the repayment in full of the Note,
Borrower agrees to pay to Lender a one-time redemption premium equal to 15% of
the principal amount of the Note.

 

3. Future Defaults. Borrower acknowledges that Lender has agreed to waive the
Existing Defaults on the Note; however, Borrower acknowledges and agrees that
such waiver does not extend to any future default under the Note.

 

4. Agreement By and Among Lenders. Lender acknowledges and agrees that the
Agreement By and Among Lenders dated December 31, 2105 to which Lender is a
party shall remain in full force and effect and shall govern Lender’s rights
with respect to the Note and this Modification.

 

5. Authority to Enter into this Modification. Borrower hereby states that it has
the requisite authority to enter into this Modification and hereby indemnifies
Lender from any and all claims or losses which Lender may incur as a result of
any party lacking the necessary requisite authority to enter into this
Modification. All parties agree to execute any additional documentation or
provide any additional documentation as may be reasonably requested by Lender to
properly and further effectuate the terms of this Modification.

 

6. Governing Law. This Modification shall be governed by the laws of the State
of Colorado. The prevailing party in any litigation hereunder shall be entitled
to recover reasonable legal fees and costs in addition to all other damages and
remedies at law.

 

7. No Representations Language/No Endorsement of Success or Feasibility.
Borrower understands and agrees that Lender’s consent to this Modification is
not to be construed by them or any other party as an endorsement or
acknowledgment by Lender, either explicitly or implicitly, of the feasibility or
likelihood of success of this Modification. Further, Lender makes no
representations regarding the tax consequences of this transaction.

 

8. Successors Bound/Integration. The provisions of this Modification shall bind
the respective heirs, executors, personal representatives, administrators,
successors and assigns of the parties hereto. This Modification incorporates all
prior discussions and negotiations between the parties and may not be amended
except in writing duly acknowledged by the parties.

 

9. Severability. The invalidity or unenforceability of any term or provision of
this Modification shall not affect the validity or enforceability of the
remaining terms and provisions hereof and each provision of this Modification
shall be valid and enforceable to the fullest extent permitted by law.

 

10. Counterparts. This Modification may be separately executed, each of which
shall be considered an original, and when taken together shall constitute the
entire agreement between the parties.

 

2 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Modification to be executed
as of the day and year first above written.

 

GOODWILL HUNTING, LLC         By: /s/ Clifford L. Neuman     Clifford L. Neuman,
Manager

 

LENDER

 

By: /s/  

 

Principal Amount of Lender Note: $___________________

 

3 

 

